Citation Nr: 0113825	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  97-26 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO) which denied service connection for a cervical spine 
disability and determined that new and material evidence had 
not been submitted to reopen a claim of service connection 
for a lumbar spine disability.  In February 2001, the veteran 
testified at a Board hearing at the RO.

As to the issue of service connection for a cervical spine 
disability, it is noted that the claim was denied by the 
Board in an April 1994 decision and by the RO in an April 
1996 decision.  Those decisions are final and are not subject 
to revision on the same factual basis.  38 U.S.C.A. 7104(b).  
However, as set forth in detail below, if new and material 
evidence is presented or secured with respect to a previously 
disallowed claim, it may be reopened.  See 38 U.S.C.A. 5108; 
38 C.F.R. 3.156(a).  

In this appeal, the RO did not address the issue of whether 
new and material evidence had been submitted to reopen the 
claim of service connection for a cervical spine disability, 
but addressed the issue only on the merits.  The Board is 
obligated by 38 U.S.C.A. §§ 5108, 7104(b) to address whether 
new and material evidence has been submitted prior to 
addressing the merits of this claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Thus, the issue has been framed 
as set forth on the cover page above.  

Although the Board is considering the veteran's claim on a 
ground different from that of the RO, he has not been 
prejudiced thereby.  This is because the RO accorded the 
veteran greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Meyer v. Brown, 9 Vet. App. 425 (1996).  
Moreover, the veteran was advised of the substance of the law 
and regulations pertaining to finality and new and material 
evidence in December 1998 and June 2000 Statements of the 
Case.  Also, at his February 2001 hearing, he and his 
representative were advised of the need to submit evidence or 
argument on this issue and, in fact, did so. 

Finally, it is noted that in January 2001, the veteran 
submitted claims of entitlement to service connection for 
varicose veins and residuals of a left thumb injury.  It 
appears that these matters have not yet been adjudicated, and 
as they are not inextricably intertwined with the issues now 
on appeal, they are referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  By April 1996 rating decision, the RO denied service 
connection for disabilities of the cervical and lumbar spine; 
although the veteran was notified of this decision by April 
1996 letter, he did not appeal within the applicable time 
period.

2.  Evidence received since the final April 1996 rating 
decision denying service connection for disabilities of the 
cervical and lumbar spine is either duplicative or cumulative 
and thus does not provide a new factual basis on which to 
reopen the claims.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision which denied service 
connection for disabilities of the cervical and lumbar spine 
is final.  38 U.S.C.A. § 7105(c) (West 1991)); 38 C.F.R. § 
20.1103 (1996).

2.  New and material evidence has not been received to 
warrant reopening of the claims of service connection for 
disabilities of the cervical and lumbar spine.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
became effective.  After reviewing the claims folder, the 
Board finds that VA has fully met all statutory obligations 
to the veteran under VCAA.  The RO repeatedly notified the 
veteran of information and evidence needed to substantiate 
and complete the claims, including via December 1998 and June 
2000 Statements of the Case.  See VCAA (to be codified at 38 
U.S.C. §§ 5102 and 5103).  Also, at his February 2001 
hearing, he was advised of evidence which would be of 
advantage to his position.  Costantino v. West, 12 Vet. App. 
517 (1999).  

In addition, the Board notes that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See VCAA, 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The claims folder in this 
case reveals extensive development by the RO, dating back 
nearly 50 years, including obtaining several medical 
opinions.  Moreover, the veteran has not identified any 
unobtained evidence that might aid in his claims or that 
might be pertinent to the bases of the prior denials of the 
claims.  In fact, at his February 2001 hearing, he and his 
representative acknowledged that they had no additional 
evidence to submit.  Thus, the Board finds that VA has fully 
met its obligations to the veteran under VCAA.

I.  Factual Background

The veteran's service medical records show that in December 
1950, he complained of back pain; heat packs were 
recommended, but no diagnosis was rendered.  In April 1952, 
he complained of low back pain and was admitted for 
observation of a possible intervertebral disc herniation.  
Diagnostic studies, including X-ray of the lumbosacral spine, 
failed to reveal any objective pathology and the veteran was 
returned to duty in June 1952.  His November 1952 service 
separation medical examination noted a history of a strained 
back, but clinical evaluation of the spine and neck was 
normal at that time.  

Following separation from service, in January 1953, the 
veteran filed a claim of service connection for a back 
disability.  His application is silent for any mention of a 
neck or cervical spine disability.  In connection with his 
claim, on VA medical examination in May 1953, he reported 
that he had injured his back in basic training and had 
occasional low back pain since that time.  He relayed no 
complaints regarding his neck or cervical spine.  Physical 
examination failed to reveal any objective pathology of the 
back to account for the veteran's complaints.  X-ray 
examination showed two congenital spine abnormalities, but no 
other pathology.  The diagnosis was mild conversion reaction, 
no neurologic accompaniments or residuals of any back 
difficulty, no neurologic findings referable to 
intervertebral disc syndrome.  

By May 1953 rating decision, the RO granted service 
connection for conversion reaction manifested by low back 
pain and many subjective symptoms, and assigned it an initial 
30 percent rating.  Service connection for congenital 
anomalies of the lumbosacral spine was denied.  

In February 1957, the personnel office of the Palo Alto VA 
Medical Center sought to determine the veteran's fitness for 
duty as an employee.  In March 1957, a VA physician indicated 
that orthopedic examination had shown that the veteran's 
congenital abnormalities on X-ray had no relation to his 
complaints of back pain, which seemed to be functional.

On VA medical examination in April 1958, the veteran was 
diagnosed with conversion reaction, manifested by gagging, 
some magnification of abdominal discomfort and low backache, 
and periodic tension.

In June 1974, the veteran filed a claim for increased rating, 
as well as service connection for low back disability.  In 
support of his claim, he submitted a June 1974 note from a VA 
physician who indicated that the veteran had been diagnosed 
with low back disability.  The physician noted that the 
veteran claimed his low back disability began in Korea.  

A July 1974 health claim and records from the Oakland VA 
outpatient clinic from November 1973 to August 1974 show that 
he sought treatment after he sustained a low back strain in a 
June 1974 industrial accident.  By January 1975 rating 
decision, the RO again denied service connection for a low 
back disability and determined that a rating in excess of 30 
percent for conversion reaction was not warranted.  

In May 1979, the veteran again requested increased rating for 
his conversion reaction.  The RO obtained a November 1979 
letter from a private orthopedist, who indicated that he 
examined the veteran in October 1979 concerning complaints of 
low back pain of three weeks duration.  He indicated 
examination findings were consistent with disc degeneration, 
confirmed by X-ray.  In January 1980, the veteran's private 
physician indicated that the veteran was under his care for 
degenerative lumbar disc disease aggravated by an October 
1979 industrial injury.  By February 1980 rating decision, 
the RO denied increased rating for conversion reaction.

In April 1980, the veteran indicated that he had been 
receiving continued treatment for lumbar disc disease from 
his private physician.  The RO contacted the physician, who 
submitted treatment records pertaining to the veteran, dated 
from October 1979 to April 1980.  These records show that in 
October 1979, the veteran reported that he felt a pop and 
pain in his low back and left side of the neck after pulling 
on a tub of laundry.  Neurologic examination, including 
electromyography testing, showed no evidence of motor, reflex 
or sensory abnormality.  Thus, the veteran's subjective 
complaints were attributed to a chronic musculoskeletal 
strain and/or mechanical derangement of the low back.  VA 
outpatient treatment records from October 1979 to April 1980 
show treatment for several complaints, including low back 
pain attributable to an October 1979 work injury.

By May 1980 rating decision, the RO denied an increased 
rating for conversion reaction.  By May 1980 notification 
letter, the RO explained that the symptoms of lumbar disc 
disease, relating to his post-service industrial accident, 
did not warrant an increase in his service-connected nervous 
condition.

In March 1988, the veteran again requested an increased 
rating for his conversion reaction.  After reviewing VA 
outpatient treatment records dated from July 1987 to March 
1988, the RO again determined that a rating in excess of 30 
percent was not warranted.  

In November 1988, the veteran submitted a Notice of 
Disagreement with the RO's decision, claiming that his 
conversion reaction "extended from my back area to my throat 
and neck area."  In support of his claim, he submitted a May 
1989 statement from a private chiropractor, who indicated 
that the veteran had severe degeneration of the L4-5, L5 
discs with masked osteophytic changes.  He further indicated 
that "it is my understanding that this original injury was 
in approximately 1952" and that the condition had continued 
to progress since that time.  

Also submitted was a May 1989 statement from a private 
neurologist who indicated that the veteran had undergone 
surgery in February 1989 for two herniated cervical discs.  
He indicated that the veteran's symptoms leading to his 
surgery "could have been related to the injury [he] suffered 
in 1952."  Treatment records obtained from the private 
neurologist note that the symptoms relating to the veteran's 
cervical spine first appeared in December 1988.

In July 1989, the veteran underwent VA psychiatric 
examination.  In reviewing the record, the examiner noted 
that the veteran had previously been diagnosed with 
conversion reaction, in light of his complaints of low back 
pain without objective pathology.  He noted that very recent 
medical evidence had shown cervical and lumbar disc disease, 
which would account for his current complaints.  Thus, he 
indicated that the diagnosis of conversion reaction was no 
longer appropriate.  

In his November 1989 substantive appeal, the veteran argued 
that his cervical and lumbar disc disease and his conversion 
reaction were interrelated in that "one influences the 
other."  He also argued that his condition had been present 
in service in light of his continuous back problems dating 
from 1952.

In February 1990, the veteran testified at a hearing at the 
RO at which he indicated that he had injured his back in 
service and had continued low back pain since that time.  
From his service separation in 1952 until February 1989, he 
indicated that he worked in the laundry department of 
hospitals.  He stated that he was off work for about two 
years, beginning in 1979, after he injured his neck and low 
back.  He stated that he received workers' compensation 
during that period.  He indicated that after his cervical 
spine surgery in 1989, he had been unable to return to work.  

In an October 1990 opinion, a VA physician indicated that he 
had reviewed the veteran's claims folder and noted that X-ray 
studies as far back as 1952 to 1979 were negative for any 
indication of lumbosacral spine pathology.  He opined 
therefore that the veteran's then current back problem was 
separate from the low back pain he experienced while in the 
service. 

Based on the evidence set forth above, by February 1991 
rating decision, the RO denied service connection for 
degenerative disc disease of the cervical and lumbar spine.  
The veteran appealed the RO determination, claiming that his 
lumbar and cervical spine disabilities were incurred in 
service.  

Thereafter, the RO obtained numerous records identified by 
the veteran in support of his claim.  Records obtained from 
the U.S. Office of Personnel Management included excerpts 
from the veteran's employee medical file, dated from March 
1948 to January 1966.  These records show that the veteran 
was examined in December 1952 and determined to be physically 
qualified for laundry duty, with no restrictions on heavy 
lifting, pushing, pulling, walking, standing, or repeated 
bending.  In addition, the records show that between December 
1953 and January 1966, the veteran filed seventeen reports of 
occupational injury, several of which related to falls which 
he claimed resulted in back strain.  

Also obtained were records from a private hospital, dated 
from October 1977 to December 1991.  In pertinent part, these 
records show that the veteran was employed in the laundry 
service there from March 1967 to June 1989.  He was 
hospitalized there in March 1978 with an episode of 
dizziness.  No notation pertaining to low back or cervical 
spine abnormality were recorded at that time.  In November 
1981, he was hospitalized in connection with his complaints 
of persistent low back pain; diagnostic imaging showed 
degenerative lumbar disc disease.  In January 1989, he was 
diagnosed with cervical stenosis; it was noted that his 
symptoms first began in December 1988.  

In January 1992, the veteran's private chiropractor indicated 
that he saw the veteran on numerous occasions between October 
1983 and January 1991.  He indicated that the veteran was 
still an active patient and came in on an as needed basis.  

On March 1992 VA medical examination, the examiner indicated 
that the veteran's back symptoms prior to his 1979 industrial 
accident and attributable to the conversion disorder were 
those of intermittent sharp stabbing pains and muscle spasms 
without sciatica.  On the other hand, he noted that his then-
current symptoms and those attributable to the lumbar disc 
disease consisted of constant low back pain and bilateral 
sciatica.  His conclusion was that the veteran's then-current 
back pain was related to his disc degeneration. 

In an April 1994 decision, the Board affirmed the RO denial 
of service connection for lumbar and cervical spine 
disabilities, finding that such disabilities were not shown 
in service, during any applicable presumptive period, and 
were etiologically unrelated to either his military service 
or his service-connected conversion reaction.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veteran's Claims (the Court).  In a December 
1995 memorandum decision, the Court upheld the Board's 
decision denying service connection for a lumbar spine 
disability.  In addition, the Court found that the veteran 
had abandoned his appeal of the issue of service connection 
for a cervical spine disability.

While the veteran's claims of service connection for cervical 
and lumbar spine disabilities were pending before the Court, 
in March 1995, he filed a claim of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151, alleging that a nerve 
conduction study performed at the Martinez VA Medical Center 
had resulted in a chronic skin disability.  In connection 
with his claims, the RO obtained VA records dated from 
February 1972 to July 1995.  In large part, these records are 
duplicative of evidence previously obtained.  More recent 
clinical records show treatment for numerous complaints, 
including degenerative disc disease of the cervical and 
lumbar spine.

By April 1996 rating decision, the RO denied the veteran's 
claim for benefits pursuant to 38 U.S.C.A. § 1151.  In 
addition, the RO denied service connection for disabilities 
of the lumbar and cervical spine.  He was notified of this 
decision and of his procedural and appellate rights in April 
1996.  In January 1997, he submitted a copy of the May 1989 
letter from his private chiropractor, with an annotation to 
the effect that the veteran remained under his care and that 
his disc disease was progressive.  By February 1997 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a lumbar spine disability.  

In view of the foregoing, the April 1996 rating decision 
denying service connection for disabilities of the cervical 
and lumbar spine is final.  See 38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 3.156(b); see Muehl v. West, 13 Vet. App. 159 (1999) 
(when evidence is received prior to the expiration of the 
appeal period, that evidence will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period).

In August 1997, the veteran submitted copies of a private 
clinical records dated from January to June 1997 showing 
treatment for several disorders, including cervical disc 
disease, diabetes, and hypertension.  He also submitted 
duplicates of the May 1989 letters from his private 
chiropractors and his private neurologist.

By August 1997 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for lumbar disc disease.  The RO 
also denied service connection for cervical disc disease.  
The veteran appealed that determination, again alleging that 
his disabilities were the result of in-service injury.

In a September 1997 letter, the veteran's private 
chiropractor indicated that the veteran's condition continued 
to degenerate.  He also indicated that "[i]t is my 
conclusion that this original injury happened in 1952."  

Thereafter, VA and private clinical records, dated from 
August 1994 to November 1999, were associated with the claims 
folder.  These records show that the veteran received 
treatment during this period for several disabilities, 
including cervical and lumbar disc disease.  

In July 1999, the veteran underwent VA psychiatric 
examination in connection with his claim for an increased 
rating for his conversion disorder.  On examination, he 
claimed that he injured his back in service, while trying to 
save another individual with whom he had been working from 
being crushed.  He reported that he currently had symptoms of 
numbness and pain in his back and legs.  The diagnoses 
included chronic back pain.  

In an August 1999 statement, the veteran's chiropractor 
indicated that the overall condition of his disc disease was 
progressive.

In February 2001, the veteran testified at a Board hearing at 
the RO at which he claimed that he had injured his back and 
neck in service and had continuous problems since that time.  
He denied having had any industrial accidents since service; 
when asked about records in the claims folder reflecting an 
on-the-job back injury in 1979, the veteran initially 
indicated that he could not recall any such injury.  
Thereafter, he indicated that he had fallen on the job and 
injured his butt.  


II.  Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

III.  Analysis

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in April 1996.  

As noted above, the additional evidence includes copies of 
May 1989 letters from his private chiropractor and his 
private neurologist.  However, evidence which is merely 
duplicative of evidence already in the record cannot be 
considered "new" for purposes of reopening a claim.  38 
C.F.R. § 3.156(a).  Thus, this evidence is not new and 
material.

Also associated with the claims folder since the April 1996 
rating decision were copies of VA and private clinical 
records, dated from August 1994 to November 1999, showing 
that the veteran received treatment over this period for 
several disabilities, including cervical and lumbar disc 
disease.  In addition, he underwent a VA psychiatric 
examination at which a low back disability was diagnosed.  

The Board finds that this evidence is not "new and 
material" because the information contained in these records 
is cumulative of evidence previously considered.  In fact, at 
the time of the RO's April 1996 decision, the record was 
replete with evidence showing that the veteran had current 
cervical and lumbar spine disabilities which he claimed were 
related to his period of service and/or his service-connected 
disability.  These recent treatment records merely reiterate 
this fact; they do not contain any information relating these 
disabilities to the veteran's period of service, any incident 
therein, or any service-connected disability.  Thus, the 
Board finds that these records are cumulative of evidence 
previously considered and is not evidence which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In addition, the Board notes that the veteran submitted a 
September 1997 letter from his private chiropractor who 
indicated that it was his opinion the veteran's original 
injury happened in 1952.  In August 1999, the veteran's 
chiropractor stated that the overall condition of the 
veteran's disc disease was progressive.  The Board notes that 
these statements are reiterative and cumulative of the 
statements previously provided by the private chiropractor 
and considered by the RO, the Board, and the Court, in prior 
decisions.  Thus, this evidence is not new and material.

Finally, with respect to the written arguments submitted by 
the veteran and his representative, as well as the testimony 
he provided at his February 2001 hearing, the Board finds 
such statements are cumulative, redundant and reiterative of 
statements and argument previously considered by the RO at 
the time of the April 1996 rating decision.  Simply put, the 
veteran's current assertions contain essentially the same 
assertions as those previously considered by the RO, the 
Board, and the Court in its prior decisions.  Thus, this is 
not new and material evidence.

Based on the foregoing, the Board concludes that the 
additional evidence submitted since the April 1996 rating 
decision is not new and material and does not warrant a 
reopening of the veteran's claims of service connection for 
disabilities of the cervical and lumbar spine.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  Accordingly, the April 1996 rating 
decision denying service connection for disabilities of the 
cervical and lumbar spine remains final and this appeal must 
be denied.


ORDER

New and material evidence not having been submitted to reopen 
the claims of service connection for disabilities of the 
lumbar and cervical spine, the appeal is denied.



		
	J.F. GOUGH
Member, Board of Veterans' Appeals


 

